Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Claims 1-15 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 2, 4, and 12-14 are amended
b.	This is a first action on the merits based on Applicant’s claims submitted on 11/30/2021.


Response to Arguments

Regarding claims 1-9 and 12-14 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “However, Xiong says nothing about a UE simultaneously transmitting a PRACH using a plurality of beams with different beam directions, as described in claim feature (A) of amended claim 1 (which is distinguishable from claim feature (B) in which the UE repeatedly transmits the PRACH by sweeping a plurality of beams).” on page 14, filed on 11/30/2021, with respect to Xiong et al. US Pub 2018/0212659 (hereinafter “Xiong”), in view of Agiwal et al. US Pub 2017/0251460 (hereinafter “Agiwal”), and further in view of Parkvall et al. US Pub 2017/0331670 (hereinafter “Parkvall”), have been fully considered but are moot, due to the amendment of the claims. The new 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 12-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 12-14 recite the limitation “a maximum number” in “…of which number is equal to or smaller than a maximum number of the beams simultaneously transmittable by the user equipment at the specific timing point…” (underlined emphasis). There is already established antecedent basis for this limitation in the claims. The Examiner suggests that these features be modified as such to overcome this 112(b) rejection: “…of which number is equal to or smaller than [[a]] the maximum number of the beams simultaneously transmittable by the user equipment at the specific timing point…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US Pub 2018/0235013 (hereinafter “Jung”), in view of Park et al. US Pub 2016/0255591 (hereinafter “Park”), of Ingale et al. US Pub 2018/0359790 (hereinafter “Ingale”), and further in view of Kim et al. US Pub 2019/0320430 (hereinafter “Kim”).
Regarding claim 1 (Currently Amended)
Jung discloses a method of performing a random access procedure with a base station (i.e. “AP11”, “AP112” in Fig. 1) by a user equipment (i.e. “UE113” in Fig. 1) in a wireless communication system (“a UE may perform random access to multiple APs with multiple beams simultaneously.” [0023]), the method comprising:
receiving configuration information (e.g. “PRACH resource configuration” [0062]) for a random access from the base station (“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats.” [0062]);
based on the configuration information including first information related to a maximum number of simultaneously transmittable beams (“If it is assumed that the UE has acquired DL Rx beams and corresponding UL Tx beam directions, and if the number of prominent UL Tx beam directions for preamble transmission within a given PRACH resource time duration, e.g. 1 slot shown in FIG. 4, is larger than the number of UL Tx beams which the UE may simultaneously transmit, then part or all of the multiple preambles may be sequentially transmitted. Otherwise, all of the preambles may be simultaneously transmitted.” [0046]) allowed for the user equipment (“At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission. This is done based on the received PRACH resource configuration and preamble formats.” [0062]; Fig. 5) at a specific timing point (e.g. “given PRACH resource time duration” [0046]) and identification of the transmittable beams (“DL Rx beams and corresponding UL Tx beam directions”): simultaneously transmitting a Physical Random Access Channel (PRACH) using a plurality of beams with different beam directions (“DL Rx beams and corresponding UL Tx beam directions”) of which number is equal to or smaller than a maximum number of the beams simultaneously transmittable by the user equipment at the specific timing point (“If it is assumed that the UE has acquired DL Rx beams and corresponding UL Tx beam directions, and if the number of prominent UL Tx beam directions for preamble transmission within a given PRACH resource time duration, e.g. 1 slot shown in FIG. 4, is larger than the number of UL Tx beams which the UE may simultaneously transmit, then part or all of the multiple preambles may be sequentially transmitted. Otherwise, all of the preambles may be simultaneously transmitted.” [0046]);
Jung does not specifically teach based on the configuration information including second information related to a maximum repetition count of a PRACH transmission allowed for the user equipment during a predetermined time interval and identification of sweeping beams: transmitting the PRACH repeatedly by sweeping a plurality of beams of which number is equal to or smaller than the maximum repetition count allowed for the user equipment during the predetermined time interval.
Park discloses based on the configuration information including second information (“Referring to FIG. 2, a base station 20 transmits PRACH configuration information to a terminal 10 at step S202.” [0099]) related to a maximum repetition count of a PRACH transmission allowed for the user equipment (“determining a repetition number of repeatedly transmitting the PRACH when the PRACH is repeatedly transmitted through a plurality of uplink subframes” [0010]): transmitting the PRACH repeatedly of which number is equal to or smaller than the maximum repetition count allowed for the user equipment (“increasing the repetition number when a transmission of the PRACH fails; repeatedly transmitting the PRACH for the increased repetition number when the increased repetition number is equal to or less than a maximum value; and repeatedly transmitting the PRACH by increasing the transmission power of the PRACH when the increased repetition number is greater than a maximum value.” [0010]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung’s method for selecting PRACH configuration, to include Park’s method for configuring a repetition level of a random access preamble, in order to improve the performance of a transmission and reception for the random access preamble (Park [0007]).
Jung and Park do not specifically teach transmitting the PRACH repeatedly by sweeping a plurality of beams during the predetermined time interval.
In an analogous art, Ingale discloses identification of sweeping beams (i.e. “different UL beams”), transmitting the PRACH repeatedly by sweeping a plurality of beams (i.e. “UL beam sweeping period”) of which number is equal to or smaller than the maximum repetition count allowed for the user equipment (as taught by Park) during the predetermined time interval (“At step 2012, UE (102) transmits the selected random preamble on the first PRACH opportunity within the preamble repetition period or UL beam sweeping period. In an embodiment of the present disclosure, the preamble transmission power is set according to the estimate of the DL pathloss calculated from the received power measurement e.g. BRS_RSRP on best DL beam determined. In an embodiment of the present disclosure, the selected preamble is simply repeatedly transmitted or transmitted on different UL beams corresponding to that PRACH time slot (i.e. predetermined time interval) with the same transmission power covering the preamble repetition period or the UL beam sweeping period.” [0044]; Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung’s method for selecting PRACH configuration, as modified by Park, to include Ingale’s method for performing an initial access by a terminal in wireless communication system, in order to successfully performing random access procedure (Ingale [0027]).
Jung, Park, and Ingale do not specifically teach a PRACH transmission over a single Random Access Channel (RACH) resource.
In an analogous art, Kim discloses a PRACH transmission over a single Random Access Channel (RACH) resource (“Referring to FIG. 11(b), a RACH resource may be composed by a set of RACH occasion(s), which a PRACH preamble may fit in. A UE may transmit a PRACH preamble at each RACH occasion and there can be single or multiple RACH occasions before RAR widow.” [0193]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung’s method for selecting PRACH configuration, as modified by Park and Ingale, to include Kim’s method for transmitting/receiving random access channel signal, in order to successfully performing random access procedure (Kim [0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for transmitting/receiving random access channel signal into Jung’s method for selecting PRACH configuration since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Regarding claim 12 (Currently Amended)
Jung discloses a method of performing a random access procedure with a user equipment (i.e. “UE113” in Fig. 1) by a base station (i.e. “AP11”, “AP112” in Fig. 1) in a wireless communication system (“a UE may perform random access to multiple APs with multiple beams simultaneously.” [0023]), the method comprising: 
transmitting configuration information for a random access to the user equipment through a first transmission beam: based on the configuration information including first information related to a maximum number of simultaneously transmittable beams allowed for the user equipment at a specific timing point and identification of the transmittable beams: simultaneously receiving a Physical Random Access Channel (PRACH) using a plurality of beams with different beam directions of which number is equal to or smaller than a maximum number of the beams simultaneously transmittable by the user equipment at the specific timing point; and
based on the configuration information including second information related to a maximum repetition count of a PRACH transmission over a single Random Access Channel (RACH) resource allowed for the user equipment during a predetermined time interval and identification of sweeping beams: receiving the PRACH repeatedly by sweeping a plurality of beams of which number is equal to or smaller than the maximum repetition count allowed for the user equipment during the predetermined time interval.
The scope and subject matter of method claim 12 is similar to the scope and subject matter as claimed in method claim 1. Therefore method claim 12 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 13 (Currently Amended)
Jung discloses a user equipment (“the electronic device 100 may be, implemented, be incorporated into, or otherwise be a part of a user equipment (UE)” [0091]; Fig. 8) configured to perform a random access procedure with a base station in a wireless communication system, the user equipment comprising:
a transmitting unit (i.e. “Radio Frequency (RF) circuitry 106” [0091]; Fig. 8); 
a receiving unit (i.e. “Radio Frequency (RF) circuitry 106” [0091]; Fig. 8); and 
a processor (i.e. “application circuitry 102, baseband circuitry 104” [0091]; Fig. 8) configured to operate by being connected to the transmitting unit and the receiving unit, 
wherein the processor is further configured to: 
receive configuration information for a random access from the base station; 
based on the configuration information including first information related to a maximum number of simultaneously transmittable beams allowed for the user equipment at a specific timing point and identification of the transmittable beams: simultaneously transmit a Physical Random Access Channel (PRACH) using a plurality of beams with different beam directions of which number is equal to or smaller than a maximum number of the beams simultaneously transmittable by the user equipment at the specific timing point; and 
based on the configuration information including second information related to a maximum repetition count of a PRACH transmission over a single Random Access Channel (RACH) resource allowed for the user equipment during a predetermined time interval and identification of sweeping beams: transmit the PRACH repeatedly by sweeping a plurality of beams of which number is equal to or smaller than the maximum repetition count allowed for the user equipment during the predetermined time interval.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 13 corresponds to 

Regarding claim 14 (Currently Amended)
Jung discloses a base station (“the electronic device 100 may be, implemented, be incorporated into, or otherwise be a part of an evolved NodeB (eNB), or an Access Point (AP).” [0091]; Fig. 8) configured to perform a random access procedure with a user equipment in a wireless communication system, the base station comprising: 
a transmitting unit (i.e. “Radio Frequency (RF) circuitry 106” [0091]; Fig. 8); 
a receiving unit (i.e. “Radio Frequency (RF) circuitry 106” [0091]; Fig. 8); and 
a processor (i.e. “application circuitry 102, baseband circuitry 104” [0091]; Fig. 8) configured to operate by being connected to the transmitting unit and the receiving unit, wherein the processor is further configured to: 
transmit configuration information for a random access to the user equipment through a first transmission beam:
based on the configuration information including first information related to a maximum number of simultaneously transmittable beams allowed for the user equipment at a specific timing point and identification of the transmittable beams: simultaneously receiving a Physical Random Access Channel (PRACH) using a plurality of beams with different beam directions of which number is equal to or smaller than a maximum number of the beams simultaneously transmittable by the user equipment at the specific timing point; and
based on the configuration information including second information related to a maximum repetition count of a PRACH transmission over a single Random Access Channel (RACH) resource allowed for the user equipment during a predetermined time interval and identification of sweeping beams: receiving the PRACH repeatedly by sweeping a plurality of beams of which number is equal to or smaller than the maximum repetition count allowed for the user equipment during the predetermined time interval.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 14 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Park, Ingale, and Kim, and further in view of Moon et al. US Pub 2017/0231011 (hereinafter “Moon”).
Regarding claim 2 (Currently Amended)
Jung, as modified by Park, Ingale, and Kim, previously discloses the method of claim 1, wherein ,
The combination of Jung/Park/Ingale/Kim does not specifically teach that the user equipment uses a same resource to simultaneously transmit the PRACH using the plurality of beams with the different beam directions
In an analogous art, Moon discloses the user equipment uses a same resource to simultaneously transmit the PRACH using the plurality of beams (“Referring to FIG. 21, the UE 520 may select valid PRACH resources among configured PRACH resources within the RAR window according to beam measurement results and may transmit one or more RAP messages before expiration of a specific timer set by the eNB 510 although one or more selected PRACH resources are discontinuous in time.” [0309]; [0324]) with the different beam directions (“the UE 520 may select a given number of best beams (e.g., four beams according to eNB's direction or UE implementation) and configure all PRACH resources for the selected beams.” [0324]).
(Moon [0016]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Moon’s method for a random access procedure designed for 5G communication into Jung’s method for selecting PRACH configuration since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3 
Jung, as modified by Park, Ingale, Kim, and Moon, previously discloses the method of claim 2, further comprising, 
Jung further discloses based on receiving a Random Access Response (RAR) signal, transmitting a signal (i.e. “Msg 3”) corresponding to the RAR signal using a specific beam among all beams transmitted before reception of the RAR signal (“At 354, 356 the UE responds to each RAR message with a separate Msg 3 PUSCH transmission, which includes beam IDs (or associated cell IDs) indicated in all the received RAR messages.” [0085]; Fig. 7).

Regarding claim 15 
Jung, as modified by Park, Ingale, and Kim, previously discloses the user equipment of claim 13, 

In an analogous art, Moon discloses wherein the user equipment is configured to communicate with at least one of another user equipment (i.e. “connected cars”), a user equipment related to an autonomous driving vehicle (i.e. “smart car”), the base station or a network (“Based on 5G communication technologies and IoT technologies, the present disclosure can be applied to intelligent services, such as smart home, smart building, smart city, smart car or connected cars, health care, digital education, retail business, and security and safety measure.  A method of communication for a user equipment includes receiving a random access channel (RACH) configuration from a base station (an evolved nodeB (eNB)), and transmitting to the eNB a random access preamble (RAP) message in an uplink subframe of an unlicensed band matching a subframe configured as a RACH resource according to the RACH configuration.” [Abstract]; [0007]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung’s method for selecting PRACH configuration, as modified by Park, Ingale, and Kim, to include Moon’s method for a random access procedure designed for 5G communication, in order to improve random access operation efficiency (Moon [0016]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Moon’s method for a random access procedure designed for 5G communication into Jung’s method for selecting PRACH configuration since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Park, Ingale, and Kim, and further in view of Agiwal et al. US Pub 2017/0251460 (hereinafter “Agiwal”).
Regarding claim 4 (Currently Amended)
Jung, as modified by Park, Ingale, and Kim, previously discloses the method of claim 1, 
Kim further discloses wherein the user equipment uses a plurality of resources (“Referring to FIG. 11(b), a RACH resource may be composed by a set of RACH occasion(s), which a PRACH preamble may fit in. A UE may transmit a PRACH preamble at each RACH occasion and there can be single or multiple RACH occasions before RAR widow.” [0193]) 
Jung further discloses simultaneously transmit the PRACH using the plurality of beams with the different beam directions (“DL Rx beams and corresponding UL Tx beam directions”) by the user equipment at the specific timing point (e.g. “given PRACH resource time duration” [0046]) based on the configuration information (“If it is assumed that the UE has acquired DL Rx beams and corresponding UL Tx beam directions, and if the number of prominent UL Tx beam directions for preamble transmission within a given PRACH resource time duration, e.g. 1 slot shown in FIG. 4, is larger than the number of UL Tx beams which the UE may simultaneously transmit, then part or all of the multiple preambles may be sequentially transmitted. Otherwise, all of the preambles may be simultaneously transmitted.” [0046]).
The combination of Jung/Park/Ingale/Kim does not specifically teach of which number is equal to or smaller than the maximum number of the beams simultaneously transmittable.
In an analogous art, Agiwal discloses wherein a number of the plurality of beams used for retransmitting the PRACH is equal to or smaller than the maximum number of the beams simultaneously transmittable (“at operation 2215, the UE determines whether the PRACH Preamble Transmission Counter is equal to MAX TX COUNTER. If the PRACH Preamble Transmission Counter is equal to MAX TX COUNTER, the UE then determines whether the RA Attempt Counter is equal to MAX Attempt COUNTER at operation 2217” [0236]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung’s method for selecting PRACH configuration, as modified by Park, Ingale, and Kim to include Agiwal’s method for performing random access in beam-formed system, in order to determine the best beams for transmission and reception in a beam-formed system (Agiwal [0014]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Agiwal’s method for performing random access in beam-formed system into Jung’s method for selecting PRACH configuration since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5 
Jung, as modified by Park, Ingale, Kim, and Agiwal, previously discloses the method of claim 4, 
Jung further discloses wherein the plurality of resources comprise frequency resources different from each other (“FIG. 2 is a diagram of PRACH radio resources configured over time for different frequencies according to an embodiment.” [0007]).

Regarding claim 6 
Jung, as modified by Park, Ingale, Kim, and Agiwal, previously discloses the method of claim 4, 
Agiwal further discloses wherein the plurality of resources comprise sequence resources different from each other (“PRACH resource(s) and PRACH sequence(s) used by the UE is also indicated in HF RACH Config.  HF RACH Config may indicate which PRACH resources/PRACH sequences to be used for each PRACH beam formed transmission.” [0076])

Regarding claim 7 
Jung, as modified by Park, Ingale, Kim, and Agiwal, previously discloses the method of claim 4, further comprising, 
Agiwal further discloses based on the user equipment receiving a Random Access Response (RAR) signal for only a single beam (e.g. “Best DL TX Beam”) among a plurality of beams simultaneously used to transmit the PRACH, transmitting a signal corresponding to the RAR signal using a beam corresponding to the received RAR signal (“At operation 518, the RAR is then transmitted from the SeNB 503 to the UE 501.  At operation 518a, The SeNB 503 transmits the RAR using the `Best DL TX Beam` reported by the UE 501… At operation 518b, the UE 501 receives the RAR using the identified `Best RX Beam` that is used to receive the `Best DL TX Beam` or `Best RX Beam` is the beam used to receive the SS block in which the UE has received the synchronization signal or reference signal with best signal quality.” [0092]).

Regarding claim 9 
Jung, as modified by Park, Ingale, and Kim, previously discloses the method of claim 1, further comprising, 
The combination of Jung/Park/Ingale/Kim does not specifically teach based on the user equipment failing to receive a Random Access Response (RAR) signal corresponding to all of a plurality of beams simultaneously used to transmit the PRACH, retransmitting the PRACH using a plurality of beams different from the plurality of beams simultaneously used to transmit the PRACH, wherein a number of the plurality of beams used for retransmitting the PRACH is equal 
In an analogous art, Agiwal discloses based on the user equipment failing to receive a Random Access Response (RAR) signal corresponding to all of a plurality of beams simultaneously used to transmit the PRACH (“If the RAR is not received, the UE ramps up the power by Delta where Delta is configured by network and transmits, using the same UL TX beam, one or more times using the power `P+Delta` wherein the UE may transmit PRACH preamble multiple times for RX beam sweeping at the BS.  If the RAR is not received, the UE ramps up the power again by Delta where Delta is configured by network and transmits using the same UL TX beam one or more times using the power `P+2*Delta` wherein the UE may transmit PRACH preamble multiple times for RX beam sweeping at the BS.  The UE ramps up the power and retransmits PRACH preamble using the same UL TX beam `N` times if the RAR is not received.  `N` times are configurable by network.” [0230]; [0242]), retransmitting the PRACH using a plurality of beams different from the plurality of beams simultaneously used to transmit the PRACH (“identify whether a random access response (RAR) is received in response to the at least one random access preamble, if the RAR is not received, identify a second UL TX beam, if the second UL TX beam is equal to the first UL TX beam, calculate a second power by ramping up the first power by a first value and retransmit the at least one random access preamble for an RX sweeping at the base station, using the second UL TX beam based on the second power, and if the second UL TX beam is different from the first UL TX beam, retransmit the at least one random access preamble for the RX sweeping at the base station, using the second UL TX beam based on an initial power.” [Claim 12 txt]),
wherein a number of the plurality of beams used for retransmitting the PRACH is equal to or smaller than the maximum number of the beams simultaneously transmittable by the user equipment at the specific timing point (“at operation 2215, the UE determines whether the PRACH Preamble Transmission Counter is equal to MAX TX COUNTER. If the PRACH Preamble Transmission Counter is equal to MAX TX COUNTER, the UE then determines whether the RA Attempt Counter is equal to MAX Attempt COUNTER at operation 2217” [0236]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung’s method for selecting PRACH configuration, as modified by Park, Ingale, and Kim to include Agiwal’s method for performing random access in beam-formed system, in order to determine the best beams for transmission and reception in a beam-formed system (Agiwal [0014]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Agiwal’s method for performing random access in beam-formed system into Jung’s method for selecting PRACH configuration since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Park, Ingale, Kim, and Agiwal, and further in view of Tynderfeldt et al. US Pub 2010/0220713 (hereinafter “Tynderfeldt”).
Regarding claim 8 
Jung, as modified by Park, Ingale, Kim, and Agiwal, previously discloses the method of claim 4, further comprising:
Jung further discloses the user equipment receiving RAR signals for two or more of a plurality of beams simultaneously used to transmit the PRACH (“Both AP1 and AP2 compute a relevant UL TA (Uplink Timing Advance) value for the received and detected preamble 1, and signal the TA value (or the TA value index), respectively, either as a separate RAR message or as a combined RAR message. Each TA value is signaled together with a corresponding UL Rx beam ID, from which the UE can derive a corresponding DL Tx beam ID and identify a corresponding DL Rx timing.” [0059]) but the combination of Jung/Park/Ingale/Kim/Agiwal does not specifically teach determining whether the received RAR signals are RAR signals for the user equipment or another user equipment depending on whether a difference of Timing Advance (TA) information included in the received RAR signals for the two or more beams exceeds a predetermined threshold; and transmitting a signal corresponding to one of the received RAR signals for the two or more beams based on the determination.
In an analogous art, Tynderfeldt discloses determining whether the received RAR signals are RAR signals for the user equipment or another user equipment depending on whether a difference of Timing Advance (TA) information included in the received RAR signals for the two or more beams exceeds a predetermined threshold (“the user terminal compares the updated value for the timing advance with the value of the timing advance that the user terminal had prior to the reception of said response message.  If the difference between the prior value and the updated value is greater than a first predetermined threshold or is below a second predetermined threshold, the user terminal ignores the response message and renews its request for communication.” [0023]; and
transmitting a signal (i.e. “MSG 3” in Fig. 3) corresponding to one of the received RAR signals for the two or more beams based on the determination (“The RA procedure is illustrated schematically in FIG. 3, with the messages, "MSG", being numbered as follows: MSG 1: A random access preamble transmitted by a UE to the eNodeB.  MSG 2: A random access response from the eNodeB, including a response to detected preambles, with a timing advance update, based on a measurement of message 1.  MSG 3: A scheduled transmission from the UE, based on the instructions in message 2.  MSG 4: A contention resolution message from the eNodeB, which is transmitted in order to identify the "winning" UE.” [0047-0051]).
(Tynderfeldt [0023]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Tynderfeldt’s method for transmitting beamforming into Jung’s method for selecting PRACH configuration since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, Park, Ingale, and Kim, and further in view of Deng et al. US Pub 2019/0104549 (hereinafter “Deng”), of Davydov et al. US Patent 10477591 (hereinafter “Davydov”), and of Qian et al. US Pub 2017/0223744 (hereinafter “Qian”).
Regarding claim 10 
Jung, as modified by Park, Ingale, and Kim, previously discloses the method of claim 1, wherein based on the configuration information including the first information (as afore-mentioned in claim 1 discussion), the configuration information further includes at least one selected from the group consisting of: 
Jung further discloses information on a maximum value of a power sum of all the simultaneously transmitted beams (“At 214 the required Tx power is set as a Tx power. The transmission order and transmit timings are determined for all of the preambles that will be sequentially transmitted within a single PRACH time slot as shown for example in FIG. 4.” [0065]), 

In an analogous art, Deng discloses information on a maximum allowable transmission power of each beam simultaneously transmittable by the user equipment (“A random access resource set may be associated per SCmB uplink receive beam.  Each RA resource set may be associated with a specific SCmB uplink receive beam, for example, the PRACH time allocation of a RA resource set may be determined by the associated SCmB uplink receive beam sweeping schedule, the maximum PRACH transmit power may be based on the gain of the associated SCmB uplink receive beam, etc.” [0235]; [0254]), 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung’s method for selecting PRACH configuration, as modified by Park, Ingale, and Kim, to include Deng’s method for random access procedure in order to mitigate radio link interruptions (Deng [0003]).
Jung, Park, Ingale, and Kim do not specifically teach information on a maximum add-up value of beam widths of all beams simultaneously transmittable by the user equipment, information on a maximum beam width of each beam simultaneously transmittable by the user equipment.
In an analogous art, Davydov discloses information on a maximum add-up value of beam widths of all beams simultaneously transmittable by the user equipment, information on a maximum beam width of each beam simultaneously transmittable by the user equipment (“it may be beneficial that the UE autonomously selects a PRACH preamble format for each transmitted preamble according to its antenna architecture, beamforming capability, and an estimated path loss.  Each UE may have different beamforming capabilities and antenna architectures in terms of a beamforming gain, a beam width, the number of RF chains, and the number of Tx beams that the UE may simultaneously transmit without power splitting, e.g. the number of antenna panels (or sub-arrays).  Thus, an optimal preamble format may be different for each UE.  For example, if the UE has a 12 dB beamforming gain with a 15 degree beam width in the horizontal domain and one RF chain, then only one Tx beam may be transmitted for one preamble sequence duration and accordingly, the maximum 24 sequence repetition may be used in case of sweeping the 360 degree Tx direction.” Col. 6, lines 19-41).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung’s method for selecting PRACH configuration, as modified by Park, Ingale, Kim, to include Davydov’s method for random access procedure for beam-based cell-less operations in 5G radio access technology in order to facilitate the reduction of the contention probability and improve the performance of the random access procedure (Davydov [Abstract]).
Jung, Park, Ingale, and Kim do not specifically teach information on a minimum angle difference between beams simultaneously transmittable by the user equipment.
In an analogous art, Qian discloses information on a minimum angle difference between beams simultaneously transmittable by the user equipment (“In the embodiment of the present disclosure, by detecting a preamble sequence by a base station beam with a wide first beam width while detecting the base station beam direction angular deviation in a differential beamforming receiving mode, the optimal beam on the base station side can be found faster than the beam polling method of the prior art; subsequently, by using a base station beam with a narrow second beam width while adjusting the beam direction according to the base station beam direction angular deviation detected in the differential beamforming receiving mode, the received SNR in the subsequent steps may be improved and this facilitates the improvement of the performance of the random access procedure.” [0095]; [0060-0063]).
(Qian [0095]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Qian’s method for transmitting/receiving random access channel into Jung’s method for selecting PRACH configuration since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, Park, Ingale, and Kim, and further in view of Moon, and of Qian et al. US Pub 2017/0223744 (hereinafter “Qian”).
Regarding claim 11 
Jung, as modified by Park, Ingale, and Kim, previously discloses the method of claim 1, wherein based on the configuration information including the second information (as afore-mentioned in claim 1 discussion), the configuration information further includes at least one selected from the group consisting of:
Park further discloses information on a maximum allowable value for a transmission power of each PRACH signal repeatedly transmitted by the user equipment during the predetermined time interval (“increasing the transmission power of the PRACH when a repeated transmission of the PRACH fails; repeatedly transmitting the PRACH using the increased transmission power of the PRACH when the increased transmission power of the PRACH is equal to or less than a maximum transmission power; and repeatedly transmitting the PRACH by increasing the repetition number when the increased transmission power of the PRACH is greater than a maximum transmission power.” [0010]),
The combination of Jung/Park/Ingale/Kim does not specifically teach information on a maximum beam width of each beam corresponding to each PRACH signal repeatedly transmitted by the user equipment during the predetermined time interval.
In an analogous art, Moon discloses information on a maximum beam width of each beam corresponding to each PRACH signal repeatedly transmitted by the user equipment during the predetermined time interval (“it may be beneficial that the UE autonomously selects a PRACH preamble format for each transmitted preamble according to its antenna architecture, beamforming capability, and an estimated path loss.  Each UE may have different beamforming capabilities and antenna architectures in terms of a beamforming gain, a beam width, the number of RF chains, and the number of Tx beams that the UE may simultaneously transmit without power splitting, e.g. the number of antenna panels (or sub-arrays).  Thus, an optimal preamble format may be different for each UE.  For example, if the UE has a 12 dB beamforming gain with a 15 degree beam width in the horizontal domain and one RF chain, then only one Tx beam may be transmitted for one preamble sequence duration and accordingly, the maximum 24 sequence repetition may be used in case of sweeping the 360 degree Tx direction.” Col. 6, lines 19-41).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung’s method for selecting PRACH configuration, to include Moon’s method for random access procedure for beam-based cell-less operations in 5G radio access technology in order to facilitate the reduction of the contention probability and improve the performance of the random access procedure (Moon [Abstract]).

In an analogous art, Qian discloses information on a minimum angle difference between beams corresponding to PRACH signals repeatedly transmitted by the user equipment (UE) during the predetermined time interval (“After determining the priority of a plurality of same preamble sequences, a base station beam direction with a preamble sequence with the highest priority may be selected, a corresponding base station beam direction angular deviation is determined, the receiving beam direction is adjusted according to the base station beam direction angular deviation, and a narrow beam width is selected to transmit and receive signals in the subsequent steps.” [0105]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung’s method for selecting PRACH configuration, as modified by Park, Ingale, Kim, and Moon, to include Qian’s method for transmitting/receiving random access channel signal in order to facilitate the reduction of the contention probability and improve the performance of the random access procedure (Qian [0095]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Qian’s method for transmitting/receiving random access channel into Jung’s method for selecting PRACH configuration since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464